NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                               Submitted March 27, 2019 
                                Decided March 29, 2019 
                                             
                                         Before 
 
                      MICHAEL S. KANNE, Circuit Judge 
                       
                      ILANA DIAMOND ROVNER, Circuit Judge 
                       
                      DIANE S. SYKES, Circuit Judge 
                       
                       
No. 18‐1727 
 
UNITED STATES OF AMERICA,                     Appeal from the United States District 
      Plaintiff‐Appellee,                     Court for the Central District of Illinois. 
                                               
      v.                                      No. 16‐CR‐40025‐001 
                                               
MARCO A. RODRIGUEZ,                           Sara L. Darrow, 
      Defendant‐Appellant.                    Chief Judge. 
 

                                       O R D E R 

       Marco Rodriguez pleaded guilty to conspiracy to distribute at least 
100 kilograms of marijuana and at least 500 grams of cocaine. See 21 U.S.C. §§ 846, 
841(a)(1), (b)(1)(B). The district judge sentenced him within the guidelines range of 
100 to 125 months (based on an offense level of 30 and criminal‐history category IV) to 
120 months in prison. He filed a notice of appeal, but his appointed attorney contends 
that the appeal is frivolous and moves to withdraw under Anders v. California, 386 U.S. 
738 (1967). Rodriguez opposes counsel’s motion. See 7TH CIR. R. 51(b). Counsel’s brief 
outlines the nature of the case and addresses the potential issues one might expect an 
appeal like this to involve. Because counsel’s brief appears thorough (with one 
No. 18‐1727                                                                              Page  2 
 
qualification noted in the next paragraph), we limit our review to the topics he 
discusses along with the issues Rodriguez raises in response. See United States v. Bey, 
748 F.3d 774, 776 (7th Cir. 2014). 
 
       Before we examine those topics, we pause to observe that counsel does not 
address whether Rodriguez wants to challenge his plea as unknowing or involuntary. 
See United States v. Knox, 287 F.3d 667, 671 (7th Cir. 2002). Counsel should have 
consulted with Rodriguez on this question and informed us of his decision. 
See United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012); Knox, 287 F.3d at 670–71. 
However, we need not reject counsel’s brief because the plea transcript shows that a 
challenge to the plea would be frivolous. During the plea colloquy, the judge 
substantially complied with the requirements of Rule 11 of the Federal Rules of 
Criminal Procedure. See United States v. Schuh, 289 F.3d 968, 975 (7th Cir. 2002). We note 
two omissions from the colloquy and both are harmless. First, the judge did not inform 
Rodriguez of the government’s right to use his statements against him in a prosecution 
for perjury. FED. R. CRIM. P. 11(b)(1)(A). But it would be pointless to assert this error 
because there is no current or prospective prosecution for perjury. United States 
v. Graves, 98 F.3d 258, 259 (7th Cir. 1996). Second, the judge did not inform Rodriguez of 
his right to persist in his plea of not guilty. FED. R. CRIM. P. 11(b)(1)(B). But a challenge 
on this issue would also be frivolous: Rodriguez had already pleaded not guilty, so he 
could not have been ignorant of his right to so plead. See Knox, 287 F.3d at 670.   
 
       Counsel considers whether Rodriguez’s sentence was unreasonable under the 
factors set forth in 18 U.S.C. § 3553(a) and appropriately concludes that such a challenge 
would be hopeless. Counsel first explores whether the judge improperly disregarded 
Rodriguez’s argument for a downward variance. At sentencing counsel asked for a 
downward variance because Rodriguez was responsible for a drug quantity—the 
marijuana equivalent of 1,045 kilograms—that barely passed the floor of the 
1,000 kilograms required for base level 30. But the judge noted that the government’s 
estimate of quantity was “very conservative” based on the “absolutely credible and 
uncontroverted” testimony of a narcotics agent. The agent had testified that the illicit 
funds included in the presentence investigation report reflected only some of the drug 
transactions attributable to Rodriguez. 
 
       Next, counsel correctly rejects as frivolous the argument that the judge ignored 
his second request for a downward variance—that Rodriguez’s seven criminal‐history 
points were at the low end of category IV, so his background called for a lighter 
sentence. The judge addressed this argument when considering the § 3553(a) factors. 
No. 18‐1727                                                                            Page  3 
 
Expressing her concerns about recidivism and the need for deterrence, the judge 
observed that Rodriguez was previously convicted of a similar drug offense and was on 
probation for two other cases when he committed his current offense. The judge also 
noted the seriousness of this offense. She stated that for at least four years, Rodriguez 
“trafficked drugs through sophisticated means over a large geographical area” and he 
was a “professional drug trafficker.” The judge adequately addressed—and rejected—
Rodriguez’s argument that his criminal‐history points overstated his criminal 
background. And because the sentence is within the guidelines range, we may presume 
that it is reasonable. See Rita v. United States, 551 U.S. 338, 347 (2007). Nothing about 
how the judge handled this or Rodriguez’s other arguments would rebut that 
presumption. 
          
         Finally, Rodriguez contends that the judge incorrectly calculated the drug 
quantity based on the amount reflected in the presentence investigation report, but an 
argument on these grounds would be futile. Before sentencing Rodriguez expressly 
withdrew his objections to the report in light of the government’s decision not to pursue 
a statutorily based sentencing enhancement under 21 U.S.C. § 851, so counsel waived 
any objections to the drug‐quantity calculation. See United States v. Garcia, 580 F.3d 528, 
542 (7th Cir. 2009). 
 
         Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.